Citation Nr: 0935020	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  04-32 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION


The Veteran served on active duty from November 1956 to 
November 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO) and Board remands.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

In a November 2008 statement, the Veteran raised the issue of 
whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
sacroiliac disorder.  In December 2008, the Veteran submitted 
additional evidence, and raised the issues of whether new and 
material evidence has been submitted to reopen the claims of 
entitlement to service connection for migraine headaches, a 
left shoulder disorder, and a left hip disability.  As these 
issues were the subject of the Board's May 2006 and October 
2008 decisions and remands, it is unclear whether the Veteran 
is again raising these issues for adjudication.  Thus, the RO 
should confirm with the Veteran and his representative 
whether the Veteran wishes to pursue these claims, and they 
are referred to the RO for appropriate action.

The appeal is again remanded to the RO via the Appeals 
Management Center in Washington, DC.


REMAND

By an October 2008 Board decision and remand, the Board 
reopened the Veteran's claim for entitlement to service 
connection for a left knee disorder and remanded the issue 
for further notice and consideration.  Specifically, the 
October 2008 remand instructed the RO to provide additional 
notice in compliance with Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006) and to consider the Veteran's claim for 
entitlement to service connection for a left knee disorder on 
the merits.  In its February 2003 rating decision, the RO 
denied reopening the Veteran's claim for entitlement to 
service connection for a left knee disorder, and therefore, 
had not considered the merits of the Veteran's claim for 
entitlement to service connection for a left knee disorder.  
Thus, the Board remanded the reopened claim for the RO to 
consider the Veteran's claim for service connection for a 
left knee disorder on the merits, with consideration of all 
of the pertinent evidence of record, to avoid prejudice to 
the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

While the RO sent the Veteran notice in compliance with 
Dingess/Hartman, the RO did not consider the Veteran's claim 
for service connection for a left knee disorder on a direct 
basis.  The July 2009 supplemental statement of the case 
reflects that the RO again determined that new and material 
evidence had not been submitted to reopen the Veteran's claim 
for service connection for a left knee disorder.  The RO 
failed to acknowledge that the Board reopened the issue of 
entitlement to service connection for a left knee disorder in 
its October 2008 decision and remand, and did not consider 
the Veteran's claim for service connection on a direct basis 
with consideration of all of the pertinent evidence of 
record, as directed by the October 2008 remand.  RO 
compliance with remand directives is not optional or 
discretionary and the Board errs as a matter of law when it 
fails to ensure remand compliance.  Stegall v. West, 11 Vet. 
App. 268 (1998).  Accordingly, remand is required for 
compliance with the Board's October 2008 remand directives.

Accordingly, the case is again remanded for the following 
action:

1.  The RO must adjudicate on the merits 
the Veteran's claim for entitlement to 
service connection for a left knee 
disorder on a direct basis, with 
consideration of all of the evidence of 
record which is pertinent to the Veteran's 
claim.  If the claim remains denied, a 
supplemental statement of the case must be 
provided to the Veteran and his 
representative.  After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

2.  THE VETERAN'S APPEAL IS ADVANCED ON 
THE DOCKET.  This claim must be afforded 
expeditious treatment.  All claims 
remanded by the Board or by the Court of 
Appeals for Veterans Claims for additional 
development or other appropriate action 
must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2008).

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



